Title: Abigail Adams to Jeremy Belknap, 11 June 1798
From: Adams, Abigail
To: Belknap, Jeremy


          
            Dear sir
            Philadelphia June 11th 1798
          
          I return you, with thank’s the Letter You was so good as to communicate, and the Specimin’s of Poetry, which do great honour to the memory of the unfortunate youth; who is the subject of them. at the same time they bear a pleasing testimony to the Talants and abilities of the Authoressess. The Eligy of the Lady of Seventy, I think bears away the palm.
          I have a Mischievious inclination to procure, if I can, the Aliens, a poem, as the Author call’d it, and send you; it is written by a senator of the United states, but as I am sure the specimin would not entitle him to a rank in your Biography, either as an Author, or a poet, I have some scruples whether it would be right, to circulate his disgrace, especially, as after having obtaind the copy right, he has stopd the sale, alledging that his Friends have assured him; that the poem is capable of improvement.—
          The President was gratified, in reading the expressions of Friendship, and Kindness, Liberally bestowed, by the Friend and companion of his youthfull years. The School and the College are the sources of the dearest Friendships. The Heart is then open to strong and deep attachments, and where it meets with Congenial Sentiments; forms union’s which death itself does not dissolve. I have Seen these attachments transfered to the Children, and this is one, among many other advantages derived from a publick Education. The President joins his Friend; in the sentiment exprest by Him, that Kings and Princes, have not an equal chance with their subjects, from the responsibility of their station’s, their knowledge and talants are often unjustly estimated they are frequently obliged to

hear, with the Ears of those, most interested to deceive them; and to see with Eyes, before which a veil is drawn—
          The President directs me to assure dr Belknap, that he has no intention of becomeing an Imitator of Palinures, by falling asleep, and loosing the Helm knaping, tho he will willingly resign it, to a more watchfull and skillfull Pilot.
          Dupont, the Consul who was to succeed de Letomb, is the son, as I have been informd of dupont de Nemours, but he is not received by the president, nor will he be under existing Circumstances.
          The Book I sent, was designd for your use sir, unless you had been previously supplied.
          I am happy to learn from you, what I had every reason to expect, that the Infant orphan, which I had some share in protecting; has found in the Parental Bosom of an uncle, and Aunt, that tenderness and sympathy which its helpless situation demanded, and that Heaven in depriving it, of its Natural Parents, under circumstances peculiarly distressing, has given to it, others so well disposed to supply their place.
          accept sir my sincere and cordial wishes for your Life Health and usefullness; and a kind remembrance to mrs Belknap, whose Health, I hope is perfectly restored, / and believe me your obliged / Friend and humble servant
          
            Abigail Adams
          
        